34 F.3d 1067
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wayne TRAYWICK, Plaintiff Appellant,v.MEDICAL UNIVERSITY OF SOUTH CAROLINA;  Fitzhugh Hamrick,Doctor;  Richard DeChamplain, Doctor;  David A.Whittaker, Doctor;  Richard M. Dom,Doctor;  James D. Tietge,Doctor, Defendants Appellees.
No. 94-1402.
United States Court of Appeals, Fourth Circuit.
Submitted June 7, 1994.Decided August 12, 1994.

Appeal from the United States District Court for the District of South Carolina, at Charleston.  Robert S. Carr, Magistrate Judge.  (CA-94-361-2-8AJ)
Wayne Traywick, Appellant Pro Se.
Robert Holmes Hood, and William Richardson Hern, Jr., Hood Law Firm, Charleston, SC;  and Christine Lynn Companion, Charleston, SC, for Appellees.
D.S.C.
DISMISSED AND REMANDED.
Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant filed this civil action against the Medical University of South Carolina alleging that he was dismissed from the College of Dentistry without due process.  The case was referred to a magistrate judge pursuant to 28 U.S.C.A. Sec. 636(b)(1) (West 1993) who recommended that Appellant's request for injunctive relief be denied.  During the fourteen-day period for the filing of objections to the magistrate judge's recommendations, Appellant filed a notice of appeal.


2
This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988) and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The magistrate judge's report is neither a final order nor an appealable interlocutory or collateral order.  However, giving the Appellant's filing a liberal construction,  see Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir.), cert. denied, 439 U.S. 970 (1978), we find that the notice of appeal filed within the objection period should be construed as an objection to the magistrate judge's report.  We therefore dismiss the appeal and remand the case to the district court with instructions to construe the Appellant's notice of appeal as timely objections.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*

DISMISSED AND REMANDED


*
 Appellant's motion to expedite is now moot and is dismissed for that reason.  We deny Appellant's motion for an injunction.  Appellant's motion to expedite consideration of his motion for an injunction is also now moot.  Accordingly, it too is dismissed for that reason